


EXHIBIT 10.21

AMENDMENT NO. ONE

TO

STOCK PURCHASE AGREEMENT

This Amendment No. One to Stock Purchase Agreement (this “Amendment”) is made
and entered into as of the 2nd day of November, 2006, by and among Empire
Financial Holding Company, a Florida corporation (the “Buyer”), Jesup & Lamont
Holding Corporation, a Delaware corporation (the “Seller”), and Jesup & Lamont
Securities Corporation, a Washington corporation (the “Company”).

WHEREAS, the Buyer, the Company and the Seller have heretofore entered into that
certain Stock Purchase Agreement, dated as of September 14, 2006 (the
“Agreement,” and capitalized terms defined in the Agreement shall have the same
meaning when used in this Amendment).

WHEREAS, the Buyer, the Company and the Shareholder desire to enter into this
Amendment for the purpose of modifying the Purchase Price to be paid for the
Shares by the Buyer to the Seller and modifying the disclosure required to be
made by the Seller in Schedule 3.20.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.

Amendments. The Agreement is hereby amended as follows:

(a)          Section 1.02 of the Agreement is hereby amended by deleting Section
1.02 of the Agreement in its entirety and replacing it with the following:

As payment for the Shares being acquired by the Buyer hereunder, Buyer shall
deliver to Seller at the Closing (i) by official bank check or wire transfer in
immediately available funds, an amount equal to $1,299,539 (the “Cash
Consideration”), (ii) a stock certificate representing 1,650,154 shares of
common stock, $.01 par value, of the Buyer (the “Buyer Stock”) and (iii) an
unsecured, non-negotiable promissory note, payable to Seller, in the principal
amount of $2,500,000, substantially in the form of Exhibit A attached hereto
(the “Note”). The Cash Consideration, the Buyer Stock and the Note are
collectively as the “Purchase Price.”

 

- 1 -

--------------------------------------------------------------------------------




(b)          Section 3.20 of the Agreement is hereby amended by deleting the
first sentence of Section 3.20 in its entirety, and in its place, inserting the
following: “

Schedule 3.20 sets forth the ten largest customers of the Company based on the
dollar amount of Company revenues received by the Company during the twelve
month period ended July 31, 2006, together with the dollar amount of services
sold by the Company to each such customer during such period.

2.            Effective Date. This Amendment shall be effective as of the date
set forth above. From and after the effective date hereof, each reference in the
Agreement to “this Agreement,” “hereto”, “hereunder” or words of like import,
and all references to the Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean the Agreement as modified and amended by this Amendment.

3.            Counterparts. This Amendment may be executed in counterparts and
by different parties hereto in separate counterparts each of which, when so
executed and delivered, shall be deemed to be an original and all of which when
taken together, shall constitute one and the same instrument.

4.            No Other Modifications. Except as otherwise expressly modified by
the terms and provisions of this Amendment, the Agreement shall remain in full
force and effect, and is hereby in all respects confirmed and ratified by the
parties hereto; and, except as expressly provided herein, nothing in this
Amendment will be construed as a waiver of any of the rights or obligations of
the parties under the Agreement.

 

- 2 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Buyer, the Company and the Seller have executed this
Amendment as of the date set forth above.

 

BUYER:

 

EMPIRE FINANCIAL HOLDING COMPANY

 

 

By:

/s/ Donald A. Wojnowski Jr.

 

Donald A. Wojnowski Jr.

 

Chief Executive Officer

 

 

COMPANY:

 

JESUP & LAMONT SECURITIES CORPORATION

 

 

By:

/s/ Stephen J. DeGroat

 

Stephen J. DeGroat

 

Chief Executive Officer

 

 

SELLER:

 

JESUP & LAMONT HOLDING CORPORATION

 

 

By:

/s/ Stephen J. DeGroat

 

Stephen J. DeGroat

 

Chief Executive Officer

 

 

- 3 -

--------------------------------------------------------------------------------